Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 01/21/2020.
	Claims 1-10 were originally presented in this application for examination.
	Claims 1-10 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
3.	Claims 2-6 & 8-10 are objected to because of the following informalities:
A.	In claim 2, line 1, “in which” should be changed to --, wherein--.
B.	In claim 3, line 1, “in which” should be changed to --, wherein--.

D.	In claim 5, line 1, “in which” should be changed to -, -wherein--.
E.	In claim 6, “in which” should be changed to --, wherein--.
F.	In claim 8, line 1, “in which” should be changed to --, wherein--.
G.	In claim 9, line 1, “in which” should be changed to --, wherein--.
H.	In claim 10, line 1, “in which” should be changed to --, wherein--.
	Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/252,884 (or US 2021/0121856 A1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application ‘884 appears to recite the same heterogeneous catalyst and catalyst bed but narrower in scope with respect to the support material and noble metal compared to that being recited in the instant claims 1 & 7.  In accordance with the MPEP, Chapter 2100, the narrower scope is embraced by the broader scope.
	
B.	Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/252,886 (or US 2021/01113997 A1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102(a)(1)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmeiser et al. (US 2004/0192983 A1).
	Bergmeiser et al. ‘983 discloses a catalyst for the selective hydrogenation of acetylene, comprising a support selected from the group consisting alumina, titania, zirconia, zinc aluminate, zinc titanate and mixtures thereof, etc.; a palladium in the range of about 0.01 to 1.0 weight percent of the catalyst, wherein substantially all of the palladium is concentrated in a skin periphery of the catalyst, wherein the skin has a thickness less than about 400 microns; and silver in the range of about 0.5 to 10.0 times the weight of the palladium, wherein the silver is distributed throughout the catalyst (See page 6, claim 1).  The dimensions of the catalyst particles are in the range of about 2 to about 8 mm (See page 6, claim 9).  See also entire reference for more details.
	Regarding claims 1-5, the reference appears to teach the claimed “heterogeneous catalyst comprising a support and a noble metal, wherein said catalyst has an average diameter of at least 200 
	Regarding claim 6, while the reference is silent with respect to the “aspect ratio” of the disclosed catalyst, it is inherent and expected that the disclosed catalyst would have the same properties as well in view of the same catalyst average diameter disclosed and being claimed.
	No patentable distinction is seen between the claimed subject matter and that disclosed by the reference, thus the instant claims are anticipated.
	
Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-10 are pending.  Claims 1-10 are rejected.  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
May 08, 2021